Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and Species iv in the reply filed on 10/28/2020 is acknowledged.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 03/13/2020 have been considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 3, change “a” to –an—before “undervoltage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the use of term “asserted” in connection with “the light load signal” is unclear because a signal, in general, is either produced, sent, or received. Within the context of claim 10 and the relevant portions of the disclosure, limitation “the light load signal is asserted” is unclear and must be amended to clarify the meets and bounds of claim 10. Claims 11, 12, 13, 14, and 20 similarly recite the word “asserted” in similar manner and therefore must be amended to overcome the indefiniteness.
Regarding claim 18, the use of word “lighter” in limitation “… an isolated converter load condition is lighter than a load threshold” is unclear. Is the word “lighter” intended to mean “less”? This is particularly confusing because Applicant uses the term “less” in the last line of the claim. Applicant must either change the word “lighter” to less or explain what is meant by this term. Claim 19 is similarly rejected to using the limitation “lighter”.
Allowable Subject Matter
Claims 8, 9, and 15-17 are allowed.
Claims 10-14 and 18-19 will be allowed if the above 112(b) rejections are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 9882500 B2; hereinafter, “Lin”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844